      Case: 4:17-cr-00519-RLW Doc. #: 43 Filed: 11/28/18 Page: 1 of 2 PageID #: 89




                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION

 UNITED STATES OF AMERICA                                           )
                                                                    )
         Plaintiff,                                                 )
                                                                    )
 v.                                                                 ) No. 4:17-CR-519 RLW
                                                                    )
 LONZO PATRICK                                                      )
                                                                    )
         Defendant.                                                 )



                             MOTION TO CONTINUE THE TRIAL DATE

       Comes now Defendant, Lonzo Patrick, through his attorney, Melissa Goymerac, Assistant

Federal Public Defender, and requests this Court continue the trial date in this case. In support thereof,

Defendant states the following:

       1.   This matter is set for trial on December 3, 2018;

       2. Counsel requires additional time to consult with experts regarding Mr. Patrick’s background,

            particularly his health history and status in anticipation of a negotiated disposition of this

            matter that will not require a trial;

       3. A continuance in this matter is in the interests of justice as it allows a reasonable time for

            counsel to be properly prepared pursuant to 18 U.S.C. §3161;

       4. The government has no objection to this request;

       5. Mr. Patrick has previously executed a Speedy Trial Waiver and has discussed the matter of

            this continuance thoroughly with counsel;

       6. Defendant requests the trial of this matter be continued for 60 days and reset on a date

            convenient for this Court;
      Case: 4:17-cr-00519-RLW Doc. #: 43 Filed: 11/28/18 Page: 2 of 2 PageID #: 90




       WHEREFORE, defendant requests this Court grant his request to continue the trial of this matter

from December 3, 2018 for 60 days, and reset on a date convenient for this Court.

                                            Respectfully submitted,

                                            /s/ Melissa K. Goymerac
                                            MELISSA K. GOYMERAC
                                            Assistant Federal Public Defender
                                            1010 Market Street, Suite 200
                                            St. Louis, Missouri 63101
                                            Telephone: (314) 241-1255
                                            Fax: (314) 421-3177
                                            E-mail: Melissa_Goymerac@fd.org
                                            ATTORNEY FOR DEFENDANT




                                   CERTIFICATE OF SERVICE

I hereby certify that on November 28, 2018, the foregoing was filed electronically with the Clerk of the
Court to be served by operation of the Court’s electronic filing system upon John Bird, Assistant United
States Attorney.


                                            Respectfully submitted,

                                            /s/ Melissa K. Goymerac
                                            MELISSA K. GOYMERAC
                                            Assistant Federal Public Defender
